OPINION ON PETITION TO REHEAR
O’BRIEN, Judge.
A petition to rehear has been filed in this cause which must be overruled since it presents nothing of a material nature which would warrant a reconsideration of the views expressed in the original opinion.
In the petition to rehear it is contended that the court omitted to recognize in its recitation of the facts that the defendant’s concession of the practice and the trade for paying off mortgage balances was construed to mean within thirty (30) days, and that this established that if any intent to defraud was formed it was formed outside the period of the indictment.
In the opinion, we remarked that the contract executed by defendant as an agent for Charles E. Sherrill was dated August 28th, 1969, and was a standard form commonly used in that locality, providing among other terms and conditions, “seller agrees to pay off loan balance with Home Federal and furnish buyer warranty deed *806and title”; and that the seller would convey good and merchantable title to buyer by general warranty deed, subject to no defects, liens or encumbrances, except as specified. On September 3rd, 1969, defendant received the balance of the purchase price from the buyer and furnished a settlement sheet indicating no mortgage was assumed or given. On September 4th, 1969, this sum was deposited in defendant’s checking account. On September Sth, 1969, a warranty deed was executed by the sellers and acknowledged by defendant, indicating that the property was unencumbered with the deed showing no exceptions. Defendant did not pay off the mortgage indebtedness with the proceeds of the sale. The total balance due was not paid until April, 1971.
In a case of this nature, though some of the cases in this State hold it is not essential or necessary to prove any intent on the part of an accused to deprive the owner of his property (see original opinion), it is quite obvious that the intent became manifest during the thirty (30) day period subsequent to the date defendant received the balance of the purchase price from the buyer. As we stated in the orignal opinion, the defendant’s bank statement indicates that deposits were made in excess of $24,000.00. His wife withdrew during that period of time the sum of $1,657.53, the larger part of which went to pay business and office expenses. During the same period of time, other withdrawals from the account to-talled more than $16,000.00. This defendant and his wife were the only persons who had authority to make withdrawals from the bank account. The fact that the mortgage balances and various encumberances on the property were not paid within a reasonable time after the closing certainly is an adequate indication of criminal intent which warranted the verdict of the jury.
The other grounds stated in the petition for rehearing were considered in arriving at the result reached in the original opinion.
The petition to rehear in this cause fails to comply with Rule 32 of this court in several respects. Nevertheless we have elected to consider it and find it to be without merit. It is not the function of this court, nor is it necessary, to grant leave to a defendant to petition for a suspended sentence after an adverse ruling by this court. T.C. A. Sec. 40-2901.
The petition to rehear is denied.
OLIVER and MITCHELL, JJ„ concur.